Citation Nr: 1048152	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression, to 
include as secondary to service-connected bilateral hearing loss 
and tinnitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1963 in the United States Navy.  He also served in the United 
States Navy Reserve before his period of active duty.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in March 2008 and May 2009.  The March 2008 rating decision, in 
pertinent part, found that new and material evidence had not been 
submitted to reopen a previously denied service connection claim 
for a back disorder.  The May 2009 rating decision, in pertinent 
part, essentially found that new and material evidence had not 
been submitted to reopen a previously denied service connection 
claim for depression.

The Veteran provided testimony at a hearing conducted via video-
conference in July 2010.  A transcript of this hearing, conducted 
by the undersigned Veterans Law Judge, is of record.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for depression was 
denied in an August 2003 rating decision; the RO provided notice 
of this action in August 2003, but a timely appeal was not 
perfected.

2.  The evidence added to the record since the August 2003 RO 
decision is new in that it relates to previously unestablished 
facts necessary to substantiate the claim of service connection 
for depression and includes information which raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence does not show that the 
Veteran's diagnosed depression is causally or etiologically 
related to his military service, or to a service-connected 
disorder, nor was a psychoses manifested within one year after 
service.

4.  The Veteran's claim of service connection for a back disorder 
was denied in an August 2003 rating decision; the RO provided 
notice of this action in August 2003, but a timely appeal was not 
perfected.

5.  The evidence added to the record since the August 2003 RO 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back disorder 
or otherwise raise a reasonable possibility of substantiating 
such claim.


CONCLUSIONS OF LAW

1.  Since the final August 2003 rating decision, new and material 
evidence has been submitted to reopen the claim of service 
connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

2.  Service connection is not warranted for depression.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310(b) 
(2010).

3.  Since the final August 2003 rating decision, new and material 
evidence has not been presented to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the appellant was provided notice that met 
these requirements in a letter dated in July 2007.  This letter 
met the timing requirement as it was sent before the March 2008 
and May 2009 rating decisions.  Moreover, the content of the 
notice, including enclosures "How You Can Help and How VA Can 
Help You," "What the Evidence Must Show - Secondary S/C,"  and 
"What the Evidence Must Show - Service connected comp," 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and to 
respond to the VA notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is necessary to 
reopen a claim and what is necessary to establish the underlying 
claim for the benefit sought, there is no defect in this case.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the July 2007 
letter, the Veteran was advised of both the type of evidence 
needed to reopen his claims of service connection for both 
depression and for a back disorder and what was necessary to 
establish entitlement to the claimed benefits.  The July 2007 
letter looked at the bases used for the denial of service 
connection concerning both instant claims as set out in the final 
August 2003 denial of his claims.  In addition, the letter made 
clear that, since the August 2003 RO decision, the crux of this 
case depended on showing that he in fact had depression which was 
either incurred in or caused by his service, and that he had a 
back disorder which, found to have preexisted his active service, 
had permanently worsened as a result of his service.  
Accordingly, further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Here, the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The Board is mindful of the fact that the Veteran has not been 
afforded a VA examination concerning his claim for service 
connection for a back disorder.  As to any duty to provide an 
examination and/or seek a medical opinion, the Board notes that 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion if such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will be 
explained below, the threshold decision is whether new and 
material evidence has been received, sufficient to reopen the 
previously denied service connection claim for a back disorder.  
An examination is not necessary to make this decision.  As VA has 
fulfilled the duty to notify and assist to the extent required, 
the Board may consider the merits of this appeal without 
prejudice to the Veteran.  38 U.S.C.A. § 5103(a); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The service treatment records include a Navy Reserve examination 
report dated in December 1960 which shows neither complaints nor 
findings relevant to either depression or to a back disorder.  In 
June 1961 the Veteran was found to be physically qualified for 
"Active (Training) Duty."  Ten days later, also in June 1961, 
the Veteran was diagnosed with a right shoulder contusion.  The 
corresponding health record shows that the Veteran was injured 
when he struck his shoulder against a rack.  Later in June 1961 
the Veteran was examined and found to be physically qualified for 
release from two weeks active duty for training.  A Report of 
Medical Examination, dated in November 1961, and concerning the 
Veteran's entry into active duty in the Navy, is devoid of 
complaints or findings relevant to either depression or to a back 
disorder.  The Report of Medical History associated with the 
Veteran's active duty entry, while showing that the Veteran 
denied ever having a "bone, joint, or other deformity," 
included  a notation of "Hurt Back 1961."  A December 1961 
health record shows that the Veteran gave a history of a back 
injury at age 17, occurring during a "[t]rial of duty."  A 
February 1962 health record includes "PULHES" profile findings; 
each finding was a "1."  The "PULHES" profile reflects the 
overall physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to a 4 (medical condition or 
physical defect that is below the level of medical fitness 
required for retention in the military service).  The "P" 
stands for "physical capacity or stamina," the "U" indicates 
"upper extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the "hearing 
and ears," the "E" is indicative of the "eyes," and the "S" 
stands for "psychiatric condition."  Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  A November 1963 separation 
examination report showed no complaints or findings relevant to 
depression or to a back-related disorder.  

A January 1994 VA Medical Certificate shows complaints of 
depression.  The Veteran reported recently having been laid off 
from his job.  He described feelings of hopelessness, and added 
that he had considered suicide, albeit without a plan.  The 
diagnosis was rule out depression.  

A January 1994 VA psychiatric intake and assessment report 
includes a diagnosis of adjustment reaction with depression.  

A February 1994 VA mental hygiene clinic psychological assessment 
report shows that, after being afforded a brief mental status 
examination, diagnoses of cyclothymia, schizoid personality 
disorder, and obsessive-compulsive personality disorder were 
provided.  

The Veteran sought service connection for his back in March 2003.  
See VA Form 21-526.  He later sought service connection for 
depression, in May 2003.  See VA Form 21-4138.  


A May 2003 VA outpatient treatment record shows complaints of low 
back pain.  An August 2003 VA x-ray report shows findings of 
lumbar spine degenerative disc disease.

A rating decision dated in August 2003 denied service connection 
for depression and for a back condition.  The Veteran did not 
file a timely appeal after receiving notice of the denial in 
August 2003.  The Veteran did submit a notice of disagreement 
concerning his denied back claim in March 2004, but later 
withdrew his claim in July 2004.  

An October 2003 VA outpatient treatment record shows complaints 
of low back pain since an in-service accident in 1960.  The 
Veteran reported that a locker fell on him while in the military, 
pinning him against a metal bed frame.  The diagnosis was chronic 
low back pain without radiculopathy.

The Veteran sought to reopen his service connection claims for 
depression and for a back disorder in July 2007.  See VA Form 21-
4138.  While he seemed to relate his claimed depression to 
exposure to Agent Orange, as part of his February 2010 
substantive appeal he informed VA that his depression had 
"nothing to do" with his exposure to Agent Orange.  He added 
that he injured his back during a period of active duty for 
training.  

An August 2007 VA mental health note includes a diagnosis of mood 
disorder due to back pain.  A September 2007 VA mental health 
outpatient treatment record includes a diagnosis of depressive 
disorder not otherwise specified.  

A March 2008 rating decision, in pertinent part, found that new 
and material evidence had not been submitted to reopen the 
previous August 2003 denial for a back disorder.  The Veteran 
perfected a timely appeal to this decision.  

A May 2009 rating decision, in pertinent part, found that service 
connection for depression as a result of exposure to Agent Orange 
was denied.  As noted, the Veteran later informed VA that he was 
not contending such a cause for his depression.  The Veteran 
perfected a timely appeal to this decision.  
In a September 2009 statement, the Veteran again informed VA that 
he injured his back as a result of an injury incurred during 
active duty for training.  

A September 2009 mental health note shows that a VA licensed 
clinical psychologist, D.J.J., opined that the Veteran's hearing 
loss and tinnitus frustrated his attempts to communicate 
comfortably with others.  He added that as a result the Veteran's 
depression was "clearly related" to his tinnitus.  The Board 
notes that service connection for hearing loss and tinnitus was 
granted by the RO in March 2008.  

In October 2009 the Veteran informed VA that he believed that his 
claimed depression was secondary to his service-connected 
tinnitus and hearing loss.  See VA Form 21-4138.  

The Veteran was afforded a VA mental disorders examination in 
January 2010.  After reviewing the medical records on file and 
examining the Veteran, the examiner, T.A.H., a licensed clinical 
psychologist opined that the Veteran's depression was not related 
to his hearing loss or tinnitus.  He added that the Veteran's 
depression was primarily related to his [nonservice-connected] 
chronic and intense knee pain, as well as concern over his colon 
cancer and diabetes.  

VA mental health notes, dated in March, April and July 2010, and 
completed by VA licensed clinical psychologist, D.J.J., show a 
diagnosis of mood disorder secondary to general medical 
condition.  

At a July 2010 hearing conducted by the undersigned the Veteran 
testified that his diagnosed depression had been related to his 
service-connected tinnitus by a VA physician, Dr. J.  He conceded 
that another VA physician, Dr. H., had attributed his depression 
to [nonservice-connected] back and knee pains.  See page four of 
hearing transcript (transcript).


Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including psychoses and 
arthritis, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the law 
to have had its onset in service even though there is no evidence 
of such disease during the period of service.  38 C.F.R. § 
3.307(a).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as were the 
applications to reopen the claims in this case, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

Analysis

Depression

Service connection for depression was denied by the RO in August 
2003.  The RO determined that the record included no evidence to 
show that the Veteran had depression that was either incurred in 
or caused by his service.  That RO decision is final.  38 
U.S.C.A. § 7105.  The claim may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. § 5108.  For the 
evidence to be new and material in this case, it must show that 
that the Veteran has depression that is determined to have been 
either incurred in or caused by his military service.

The evidence associated with the Veteran's claims file subsequent 
to the August 2003 decision also includes assertions made by the 
Veteran that his depression is secondary to his service-connected 
hearing loss and tinnitus.  As noted, disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  

Concerning this, the Board notes that a new theory of causation 
for service connection for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis of a 
new claim but rather should be regarded as a claim to reopen the 
previously denied claim, and if the evidence supporting the 
Veteran's new theory of causation constitutes new and material 
evidence, then VA must reopen the Veteran's claim.  See Boggs v. 
Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson 
v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 
1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one 
theory is a final denial on all theories); see also Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997).  Thus, the Veteran's 
claim for service connection on a secondary basis is properly 
construed as a claim to reopen the previously denied claim for 
service connection for the same disorder.

With these considerations in mind, the Board has reviewed the 
record, with particular attention to the additional evidence 
received since the August 2003 RO decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final decision is new and material within the meaning 
of 38 C.F.R. § 3.156(a).

The evidence associated with the Veteran's claims file subsequent 
to the August 2003 RO decision includes, but is not limited to, 
VA treatment records and a VA examination report, as well as 
statements/testimony of the Veteran.  As noted, the Veteran has 
claimed that his depression is secondary to his service-connected 
hearing loss and tinnitus.  In this regard, a September 2009 VA 
mental health note shows that a licensed clinical psychologist, 
D.J.J., opined that the Veteran's depression was "clearly 
related" to his tinnitus.  Obviously, this evidence is new in 
that it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate his 
claim.  Further, as its credibility is presumed, this evidence 
raises a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board finds 
that the additional evidence received since August 2003 warrants 
a reopening of the Veteran's claim of service connection for 
depression, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been received, 
the claim of entitlement to service connection for depression is 
reopened.

Having reopened the Veteran's claim, the Board must now determine 
whether the reopened claim for entitlement to service connection 
depression may be granted on the merits, de novo.


In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for depression.  
There were no in-service findings of depression in the Veteran's 
service treatment records.  Further, there was no definitive 
diagnosis of depression within one year after the Veteran's 
separation from service in November 1963.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).

In addition, concerning the Veteran's primary contention as to 
why service connection is warranted for depression, i.e., that it 
is rerlated to his service-connected hearing loss and tinnitus, 
as discussed above, medical evidence concerning this theory of 
entitlement to service connection is of record.  

As above discussed, as to the secondary nature of the Veteran's 
claim for depression, the Board is mindful of the opinion 
rendered by D.J.J. in September 2009 that the Veteran's 
depression was "clearly related" to his tinnitus.  However, 
this same medical provider, on at least three occasions after 
September 2009, opined that the Veteran's mood disorder was 
secondary to his "general medical condition."  Further, and of 
particular note, a VA examiner, after affording the Veteran a 
mental disorders examination in January 2010 (at which time he 
reviewed the medical records, recorded a thorough medical history 
from the Veteran, and examined the Veteran) opined that it was 
less likely than not that the Veteran's depression was "related 
to" hearing loss or tinnitus.  In support of his January 2010 
the VA examiner commented that the Veteran, while having some 
difficulty hearing in the course of the examination, was able to 
communicate very effectively.  The examiner additionally 
commented that the Veteran's depression was "primarily related" 
to chronic and intense back and knee pain, as well as to concern 
over colon cancer and diabetes.  The examiner further commented 
that the Veteran's current "GAF" (global assessment of 
functioning) was based on current treatment records, behavioral 
observations, and the Veterans own comments.  The Board also 
observes that while depression was first diagnosed in 1994, 
records contemporaneous with this time make no mention of the 
Veteran's complaining of either hearing loss or tinnitus.  Based 
upon the above, the Board finds more probative the VA examiner's 
psychiatric opinion in January 2010.  The VA examiner, unlike 
D.J.J., reviewed the Veteran's claims file as well as examined 
him, and noted his relevant history and complaints.

In this case, although the Veteran may believe that his current 
depression is due to his service-connected hearing loss and/or 
tinnitus, the Board concludes that his own lay statement as to 
the etiology of the current depression is not competent evidence 
because unlike, for example, varicose veins or a dislocated 
shoulder, depression is not a condition capable of lay diagnosis, 
much less the type of condition that can be causally related to 
an injury or disease in military service without medical 
expertise.  Barr v. Nicholson, 21 Vet App 303 (2007) (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  Therefore, in this 
case, the Veteran's lay statements as to etiology do not 
constitute competent evidence. 

After weighing the medical evidence, the Board finds the January 
2010 VA examiner opinion to be most probative.  The appellant's 
claims file does not appear to have been reviewed by D.J.J.  
While D.J.J. in September 2009, in finding in the course of a VA 
individual psychotherapy session that the Veteran's tinnitus and 
hearing impairment frustrated his attempts to communicate 
comfortably with others, and thereafter commented that the 
Veteran's depression was clearly related to his tinnitus, this 
same VA licensed clinical psychologist, several times after 
September 2009 opined that the Veteran's mood disorder was 
secondary to his "general medical condition."  Specifically, 
D.J.J., as part of a July 2010 VA mental health note, noted that 
the Veteran had reported increased issues pertaining to pain; the 
pain had been noted to have been fairly well controlled for 
months but recently had flared up.  In contrast, the January 2010 
VA examiner offered his opinion based on a review of all of the 
evidence, including the appellant's service treatment records and 
post-service treatment records.  In addition, the January 2010 VA 
examiner offered a thorough rationale for the opinions reached 
that are clearly supported by the evidence of record.  A medical 
opinion is not entitled to any weight "if it contains only data 
and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  The Board notes that it is not discounting the 
above-mentioned September 2009 nexus opinion supplied by D.J.J. 
due to the fact that he did not have an opportunity to review the 
appellant's claims folder, but, instead, because the opinion 
lacked sufficient explanation for the proffered opinions that was 
consistent with the other evidence of record.  Id.

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

In this case, based on the foregoing, the Board attaches greater 
probative weight to the opinion from the January 2010 VA examiner 
who had the opportunity to review pertinent medical evidence and 
whose opinions were consistent with other evidence of record.  
Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted) (noting that "definitions of credibility do 
not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief . . . .' Credibility . . . apprehends the over-
all evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs together 
with other evidence.").

Accordingly, the Board concludes that service connection for 
depression is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2009).

Back Disorder

Service connection for a back disorder was denied by the RO in 
August 2003.  The RO determined that Veteran had a back disorder 
which preexisted his service, and that there was no evidence that 
it was permanently worsened as a result of his service.  That RO 
decision is final. 38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.


For the evidence to be new and material in this case, it must 
show that that the Veteran's preexisting back disorder was 
permanently worsened as a result of his service.  

The evidence received since the August 2003 RO decision does not 
relate to a previously unestablished fact that would tend to 
substantiate the Veteran's claim.  Significantly, the material 
associated with the claims folder since August 2003, while 
including medical records which include diagnoses of chronic low 
back pain and lumbar spine degenerative disc disease, fails to 
include evidence which shows that the Veteran had a preexisting 
back disorder which was permanently worsened as a result of his 
service.  As noted, the Veteran's service treatment records, 
notwithstanding the history provided by the Veteran in December 
1961 in which he claimed to have incurred a back injury during 
his Navy Reserve service, which include both his Navy Reserve and 
subsequent active duty service served with the Navy, fail to show 
medical findings pertaining to treatment afforded the Veteran for 
his back.

The only evidence linking the Veteran's current back disorder, 
essentially manifested by degenerative disc disease of the lumbar 
spine (first diagnosed in 2003), to his service is his own lay 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau.  Moreover, 
competent medical evidence is not necessarily required in all 
cases when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that his current 
back disorder is related to his having a locker fall on him while 
participating in active duty for training, the Board concludes 
that his own lay statement as to the etiology of the current back 
disorder is not competent evidence because unlike, for example, 
varicose veins or a dislocated shoulder, a back disorder, and 
particularly one as complex as degenerative disc disease, is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to an injury or disease in 
military service without medical expertise.  Barr; Woehlaert.  
Therefore, in this case, the Veteran's lay statements as to 
etiology do not constitute competent evidence. 

Accordingly, new and material evidence has not been received to 
reopen the Veteran's claim of service connection for a back 
disorder.


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for depression, the appeal to this 
extent is allowed.  

Entitlement to service connection for depression is denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for a back disorder, the appeal is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


